UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54247 VITAMIN BLUE, INC. (Exact name of the Registrant as specified in Charter) Delaware 33-0858127 (State of Incorporation) (I.R.S. Employer ID Number) 1005 West 18th Street, Costa Mesa, CA92627 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: (949) 645-4592 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common stock, $0.0001 par value per share Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 526,525,000shares of Common stock, $0.0001 par value per share, as of May 27, 2011. VITAMIN BLUE, INC. TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements (Unaudited): Balance Sheets – March 31, 2011 and December 31, 2010 1 Statements of Operation - Three Months Ended March 31, 2011 and 2010 2 Statement of Shareholders’ Equity – Three Months Ended March 31, 2011 3 Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 4 Notes to Financial Statements 5 - 7 Item 2. Management’s Discussion and Analysis of Financial Condition andResult of Operations 8 Item 4. Controls and Procedures 10 Part II – Other Information Item 6. Exhibits 10 Signatures 11 Index of Exhibits 12 VITAMIN BLUE, INC. BALANCE SHEETS March 31, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Vehicles Machinery & equipment Office equipment Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT 93 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest, related party Accrued interest, other Subscriptions payable - Derivative liability Convertible promissory notes payable Loans payable Loan payable, related party TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred Stock, $0.0001 par value 100,000,000 authorized preferred shares; none issued or outstanding - - Common Stock, $0.0001 par value; 900,000,000 shares authorized 526,525,000 and 510,000,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 1 VITAMIN BLUE, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 REVENUE $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES DEPRECIATION EXPENSE 29 29 TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFOREOTHER EXPENSES ) ) OTHER EXPENSES Penalties ) ) Derivative valuation gain - Interest expense ) ) TOTAL OTHER EXPENSES ) ) LOSS FROM OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) ) Provision for income taxes - - NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these financial statements 2 VITAMIN BLUE, INC. STATEMENTS OF SHAREHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2011 Additional Preferred Stock Common stock Paid-in Accumulated Shares Amount Shares Amount Capital Defitcit Total Balance at December 31, 2010 - $
